421 So. 2d 238 (1982)
Gail A. Cucurollo, wife of/and Michael J. DUCOTE
v.
Arthur H. ARNOLD, Sr. & Cecil A. Mc Connell a/k/a A.J. Mc Connell, Jr. d/b/a Arnold Construction Company.
No. 82-C-2113.
Supreme Court of Louisiana.
October 29, 1982.
Denied. Not final.
DIXON, C.J., would deny because the result is correct.
MARCUS, J., would grant because of the award of $5,000 for inconvenience and mental anguish. I consider the award contrary to Meador v. Toyota of Jefferson, Inc., 332 So. 2d 433 (La.1976).
DENNIS, J., votes to deny the application.
BLANCHE, J., would grant for reasons assigned by MARCUS, J.